J-S08011-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                            IN THE SUPERIOR COURT
                                                           OF PENNSYLVANIA
                            Appellee

                       v.

VINCENT J. CROCKENBERG

                            Appellant                     No. 1228 MDA 2020


      Appeal from the Judgment of Sentence entered November 15, 2019
               In the Court of Common Pleas of Dauphin County
               Criminal Division at No: CP-22-CR-0001842-2018


BEFORE: STABILE, J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY STABILE, J.:                                  FILED MAY 12, 2021

        Appellant, Vincent J. Crockenberg, appeals from the judgment of

sentence imposed in the Court of Common Pleas of Dauphin County on

November 15, 2019.          Counsel has filed a brief and petition to withdraw

pursuant     to   Anders       v.   California,   386    U.S.   738   (1967)   and

Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009), challenging the

discretionary aspects of Appellant’s sentence. We grant counsel’s petition to

withdraw and affirm Appellant’s judgment of sentence.

        The factual and procedural background are not at issue.            Briefly,

Appellant entered a guilty plea on July 31, 2019 to robbery, burglary, and

theft by unlawful taking stemming from his involvement in a home invasion
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S08011-21


during which he pointed a gun at the victim’s head.                The trial court

sentenced him to 10 to 20 years of imprisonment for the robbery conviction,

and 10 to 20 years’ imprisonment for the burglary conviction, to be served

consecutively to the robbery conviction, and consecutive to any and all

outstanding matters.         No further sentence was imposed on the theft

conviction. No direct appeal was filed.

       On July 2, 2020, after his rights to appeal had been restored,1

Appellant filed a post-sentence motion seeking withdrawal of his guilty plea

and/or a modification of sentence.             On August 24, 2020, after holding a

hearing on the Appellant’s post-sentence motion, the trial court denied relief.

On September 22, 2020, Appellant filed a notice of appeal from the denial of

the post-sentence motion.2


____________________________________________


1 On February 3, 2020, Appellant filed a PCRA petition seeking reinstatement
of his post-sentence motion and direct appeal rights. The lower court
granted said petition on February 6, 2020, allowing Appellant 30 days to file
a post-sentence motion. However, no post-sentence motion or direct appeal
was filed. On April 16, 2020, Appellant filed a second PCRA petition.
Counsel for Appellant was appointed on May 1, 2020. On June 18, 2020,
counsel for Appellant filed an unopposed motion to reinstate Appellant’s
post-sentence motion rights and direct appeal rights, which the lower court
granted on June 25, 2020. As noted infra, Appellant filed a timely post-
sentence motion on July 2, 2020.

2 It is well-established that in “a criminal action, appeal properly lies from
the judgment of sentence made final by the denial of post-sentence
motions.” Commonwealth v. Shamberger, 788 A.2d 408, 410 n.2 (Pa.
Super. 2001).

(Footnote Continued Next Page)


                                           -2-
J-S08011-21


      The Anders brief challenges the discretionary aspects of Appellant’s

sentence.3    Before we address the merits of the challenge, however, we

must consider the adequacy of counsel’s compliance with Anders and

Santiago. Our Supreme Court requires counsel to do the following.

      Prior to withdrawing as counsel on a direct appeal under
      Anders, counsel must file a brief that meets the requirements
      established by our Supreme Court in Santiago. The brief must:

             (1) provide a summary of the procedural history and facts,
      with citations to the record;
             (2) refer to anything in the record that counsel believes
      arguably supports the appeal;
             (3) set forth counsel’s conclusion that the appeal is
      frivolous; and
             (4) state counsel’s reasons for concluding that the appeal
      is frivolous. Counsel should articulate the relevant facts of
      record, controlling case law, and/or statutes on point that have
      led to the conclusion that the appeal is frivolous.

      Counsel also must provide a copy of the Anders brief to his
      client. Attending the brief must be a letter that advises the
      client of his right to: (1) retain new counsel to pursue the
      appeal; (2) proceed pro se on appeal; or (3) raise any points
      that the appellant deems worthy of the court[’]s attention in
      addition to the points raised by counsel in the Anders brief.

Commonwealth v. Orellana, 86 A.3d 877, 879-80 (Pa. Super. 2014).
(Footnote Continued) _______________________

Additionally, Appellant’s notice of appeal and appellate brief include a
challenge to the “dismissal” of Appellant’s June 18, 2020 PCRA petition. As
noted above, the June 18, 2020 PCRA petition was granted on June 25,
2020. Accordingly, the inclusion of language challenging the dismissal of the
June 18, 2020 petition appears to be in error.

3 Specifically, Appellant argues that the aggregate sentence was excessive in
light of Appellant’s age and mental issues, and the sentencing court’s
emphasis on the crimes committed, as opposed to the Appellant’s
rehabilitative needs.



                                          -3-
J-S08011-21


      Counsel’s brief substantially complies with these requirements by (1)

providing a summary of the procedural history and facts; (2) referring to

matters of record relevant to this appeal; and (3) explaining why the appeal

is frivolous. Counsel also sent his brief to Appellant with a letter advising

him of the rights listed in Orellana.             Accordingly, all of Anders’

requirements are satisfied.

      As noted, Appellant argues that the trial court abused its discretion by

imposing an excessive sentence, which implicates a challenge to the

discretionary aspects of his sentence.       See, e.g., Commonwealth v.

Hornaman, 920 A.2d 1282, 1283–84 (Pa. Super. 2007) (concluding that a

claim that trial court imposed an excessive and unreasonable sentence

implicated a discretionary aspect of sentence).

      Because “there is no absolute right to appeal when challenging the

discretionary aspect of a sentence,” Commonwealth v. Dodge, 77 A.3d

1263, 1268 (Pa. Super. 2013), an appellant challenging the discretionary

aspects of a sentence must invoke this Court’s jurisdiction by satisfying a

four-part test.   We must determine: 1) whether the appellant has filed a

timely notice of appeal; (2) whether the issue was properly preserved at

sentencing or in a motion to reconsider and modify sentence; (3) whether

the appellant’s brief has a fatal defect; and (4) whether there is a substantial

question that the sentence appealed from is not appropriate under the




                                     -4-
J-S08011-21


Sentencing Code. Commonwealth v. Moury, 992 A.2d 162, 169-70 (Pa.

Super. 2010).

      For purposes of our review, we accept that Appellant has met all the

requirements for reviewing the merits of the contention and conclude that

Appellant has presented a substantial question for our review.

      When reviewing a challenge to the trial court’s discretion, our

standard of review is as follows:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. An abuse of discretion is
      more than just an error in judgment and, on appeal, the trial
      court will not be found to have abused its discretion unless the
      record discloses that the judgment exercised was manifestly
      unreasonable, or the result of partiality, prejudice, bias, or ill-
      will.

Commonwealth v. Bowen, 55 A.3d 1254, 1263 (Pa. Super. 2012)

(quoting Commonwealth v. Cunningham, 805 A.2d 566, 575 (Pa. Super.

2002)).

      The trial court, in addressing Appellant’s claim, noted the following:

      A review of the sentencing hearing held on November 15, 2019
      reveals that [the trial court] had the benefit of a pre-sentence
      report and heard extensive testimony from [B.E., one of the
      victims] along with testimony from [Appellant]. The victim
      impact statement       of [B.E.] revealed that he had taken
      [Appellant] under his wing, provided him with a job, food,
      transportation, and friendship, only to have [Appellant] break
      into his home and assault his girlfriend by lying in wait with a
      mask and holding her at gunpoint. [Appellant]’s statement at
      the sentencing hearing highlighted his mental issues and
      remorse.




                                     -5-
J-S08011-21


        [The trial court] articulated the following before imposing
        sentence:

              I have a young man before me that in all the years
              I’m here, I hate throwing away time and watching
              lives go wasted. I’ve read the presentence and I see
              and appreciated and am thankful that I didn’t have
              the upbringing that he had, which makes me even
              more thankful for what I have.

              And I appreciate, Ms. Haynes,[4] your position and
              your insights into glimmers of hope, but I’ve [got] a
              different role here. I agree with you, he’s not a
              mastermind. Well, that’s for certain. However, his
              actions were calculated. His actions in a sense were
              premeditated. His actions brought on an extremely
              dangerous situation. And although his past speaks
              of an egregious past, it doesn’t justify his actions
              taken and the journeys and decisions he’s made
              which were negative directions that could have been
              seized by the victim to even possibly retaliate. So
              I’m looking at folks making decisions.         Those,
              someone would say, by the grace of God were
              options not taken but options taken.

              I’ve been on the bench a long time. I’ve been
              involved in criminal court a long time. I’ve probably
              seen – you know what, I’ve never thought of it until
              right now, I’ve [had] probably more criminal cases
              than any person in the history of Dauphin County.
              Yeah. I think that’s quite accurate . . . And I’ve seen
              some egregious things. And my platform has always
              been to try to find a way to rehabilitate, a way to
              hope for a changing of direction.

              What I’m seeing here may not be perceived by
              [Appellant] as such, but a reference of not only
              biting the hand that feeds you, but something worse.
              And looking at and reviewing the prior record and
              the presentence, quite frankly, this is one of the
____________________________________________


4   Andrea L. Haynes, Esq., counsel for Appellant before the sentencing court.



                                           -6-
J-S08011-21


              most egregious. Because for the first time, I’m
              going to use a phrase called menace to society. And
              it actually bothers me to say it because it’s not what
              I want to see said, but that’s my assessment. And I
              fought with myself on it, but I keep coming to that
              conclusion by all the bad decisions that have been
              made continuously with [Appellant], and I have an
              obligation that leads me when I made the
              assessment of [Appellant] that I’ve made that leads
              me to then come to that conclusion.

       [N.T. Sentencing, 11/15/19, at 33-34].

Trial Court Opinion, 12/23/20, at 3-4 (some internal citations to the record

omitted).

       The explanation provided by the trial court for the sentence imposed

clearly shows that the sentencing court considered the general standards

for sentencing.     See 42 Pa.C.S.A. § 9721(b).         Indeed, the record shows

that the trial court was fully aware of all relevant information regarding the

crimes    committed      and    Appellant’s    background,   and   weighed    those

considerations      along    with    mitigating   factors,   including   Appellant’s

rehabilitative needs and prospects for rehabilitation.5             Therefore, the

sentencing court properly considered the requirements of Section 9721(b).

The sentencing court chose not to give the mitigating factors as much

____________________________________________


5 We also note that, where, as in the instant matter, the sentencing court
has the benefit of a pre-sentence investigation report, we presume that it is
“aware of all appropriate sentencing factors and considerations,” and we will
not disturb the sentencing court’s discretion. Commonwealth v. Ventura,
975 A.2d 1128, 1135 (Pa. Super. 2009) (discussing Commonwealth v.
Devers, 546 A.2d 12 (Pa. 1988)).



                                           -7-
J-S08011-21


weight as Appellant would have liked and decided that the facts did not

warrant imposition of a sentence lower than the one imposed. We cannot

reweigh the sentencing factors and substitute our own judgment of a proper

sentence. See Commonwealth v. Macias, 968 A.2d 773, 778 (Pa. Super.

2009).

      In light of the foregoing, Appellant’s claim that the sentencing court

abused its discretion in fashioning his sentence is without merit.

      We have conducted an independent review of the record and have

addressed Appellant’s arguments on appeal.         Based on our conclusions

above, we agree with Appellant’s counsel that the issue Appellant seeks to

litigate in this appeal is without merit, and our independent review of the

record has not revealed any other meritorious issues.          We affirm the

judgment of sentence and grant counsel’s application to withdraw.

      Judgment of sentence affirmed. Application to withdraw granted.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/12/2021



                                     -8-